IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                  RENDERED: APRIL 29, 2021
                                                     NOT TO BE PUBLISHED


              Supreme Court of Kentucky
                              2019-SC-0490-WC


BLUEGRASS OAKWOOD, INC.                                             APPELLANT



                ON REVIEW FROM COURT OF APPEALS
V.                      NO. 2019-CA-0423
           WORKERS’ COMPENSATION BOARD NO. 14-WC-91253



HEATHER MORGAN, HON. JONATHAN R.                                    APPELLEES
WEATHERBY, ADMINISTRATIVE LAW
JUDGE AND WORKERS’ COMPENSATION
BOARD



                  MEMORANDUM OPINION OF THE COURT

                                 AFFIRMING

      In workers’ compensation cases, an Administrative Law Judge is tasked

with making findings of fact, which are binding on reviewing courts so long as

the evidence is not so overwhelming as to have compelled a different finding.

The issue in this case is whether the facts supported the ALJ’s determination

that Heather Morgan’s workplace injury appropriately entitled her to the two

times multiplier of her permanent partial disability benefit under KRS

342.730(1)(c)2. After reviewing the record, we hold that the ALJ erred in

applying his facts to the law and not awarding Morgan the three times

multiplier under KRS 342.730(1)(c)1. We therefore affirm the Court of Appeals
opinion and remand this matter to the ALJ for calculation of the correct

benefit.

                                I. BACKGROUND

      Appellee, Heather Morgan, has a high school diploma and is halfway

through her studies to obtain an associate degree. She is licensed to work as a

certified nursing assistant and has no other specialized training. Morgan

worked as a residential assistant for Appellant, Bluegrass Oakwood, Inc.,

earning around $14/hour.

      (Bluegrass) provides housing and other services for individuals with

physical and intellectual disabilities. In addition to providing direct resident

care requiring her to lift residents, transfer residents, push wheelchairs, and

otherwise assist residents in carrying out the activities of daily life, Morgan had

housecleaning duties. The job description filed in the record by (Bluegrass)

requires lifting in excess of fifty pounds as an essential element of the job.

      Some of the residents of Bluegrass have behavior disorders and are

known to hit, kick, bite, and headbutt their caregivers on occasion. (Bluegrass)

assigned Morgan to work with residents with such behavioral issues who

became violent with her from time to time. Morgan sustained at least three

work-related neck injuries from violent encounters with residents during her

tenure at (Bluegrass). During the first of these encounters, a resident

significantly larger than Morgan hit her in the back of the neck. An MRI after

this injury showed a herniation in Morgan’s cervical spine at the C6-C7 level.

Later, Morgan was hit in the back of the neck yet again by another resident,


                                         2
who was also substantially larger than her 112-pound frame. After the second

injury, Morgan had a discectomy in which the surgeon removed her herniated

disc and replaced it with an artificial vertebra. Morgan returned to work after

surgery until she was injured a third time. In this incident, a female resident

pulled Morgan’s head back by her hair to bite her, jerking Morgan’s neck and

causing pain and numbness radiating down her arm to her fingers. Morgan

has not returned to any form of employment since her third neck injury at

Bluegrass.

      When Morgan reached maximum medical improvement, Bluegrass

stopped paying her temporary total disability benefits and she filed a claim

with the Department of Workers’ Compensation seeking disability payments.1

The ALJ found that Morgan was entitled to the “two multiplier” pursuant to

Kentucky Revised Statutes (KRS) 342.730(1)(c)2. Ultimately, the Workers’

Compensation Board affirmed the ALJ’s findings and Morgan appealed to the

Court of Appeals. The Court of Appeals reversed, holding the ALJ should have

applied the “three multiplier” pursuant to KRS 342.730(1)(c)1. Bluegrass

appealed to this Court and we now affirm.


                                     II. ANALYSIS

      When a Kentucky worker is injured, he or she may recover under the

workers’ compensation system found in KRS Chapter 342. In certain




       1 Morgan also raised the issue of additional total temporary disability payments

before the ALJ, but that issue was not appealed.

                                          3
circumstances, an employee’s benefit may be tripled or doubled pursuant to

KRS 342.730(1)(c). That subsection provides, in pertinent part:

      1. If, due to an injury, an employee does not retain the physical
         capacity to return to the type of work that the employee
         performed at the time of injury, the benefit for permanent
         partial disability shall be multiplied by three (3) times the
         amount otherwise determined under paragraph (b) of this
         subsection, but this provision shall not be construed so as to
         extend the duration of payments; or

      2. If an employee returns to work at a weekly wage equal to or
         greater than the average weekly wage at the time of injury, the
         weekly benefit for permanent partial disability shall be
         determined under paragraph (b) of this subsection for each
         week during which that employment is sustained. During any
         period of cessation of that employment, temporary or
         permanent, for any reason, with or without cause, payment of
         weekly benefits for permanent partial disability during the
         period of cessation shall be two (2) times the amount otherwise
         payable under paragraph (b) of this subsection. This provision
         shall not be construed so as to extend the duration of
         payments.

      Herein, the ALJ found that Morgan both could not return to the type of

employment that she had at the time of her injury (pursuant to (c)1) and that

she had returned to work at a greater average weekly wage and could have

continued earning this wage into the foreseeable future (pursuant to (c)2). We

have held that when both the triple and double multipliers apply, “an ALJ is

authorized to determine which provision is more appropriate on the facts.”

Fawbush v. Gwinn, 103 S.W.3d 5, 12 (Ky. 2003). The ALJ found the two

multiplier more appropriate in Morgan’s case. The applicability of the

multiplier is the sole issue before this Court.




                                         4
   A. Standard of Review

      In workers’ compensation claims, our standards of review differ

depending on whether we review questions of law or questions of fact. “As a

reviewing court, we are bound neither by an ALJ’s decisions on questions of

law [n]or an ALJ’s interpretation and application of the law to the facts. In

either case, our standard of review is de novo.” Bowerman v. Black Equip. Co.,

297 S.W.3d 858, 866 (Ky. App. 2009).

      As to questions of fact, “[t]he ALJ as fact finder has the sole authority to

judge the weight, credibility, substance, and inferences to be drawn from the

evidence.” LKLP CAC Inc. v. Fleming, 520 S.W.3d 382, 386 (Ky. 2017) (citing

Paramount Foods, Inc. v. Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985)).

Furthermore,

      [a]s factfinder, an ALJ may reject any testimony and believe or
      disbelieve various parts of the evidence, regardless of whether it
      comes from the same witness or the same party’s total proof. KRS
      342.285(2) and KRS 342.290 limit administrative and judicial
      review of an ALJ’s decision to determining whether the ALJ “acted
      without or in excess of his powers;” whether the decision “was
      procured by fraud;” or whether the decision was erroneous as a
      matter of law. Legal errors would include whether the ALJ
      misapplied Chapter 342 to the facts; made a clearly erroneous
      finding of fact; rendered an arbitrary or capricious decision; or
      committed an abuse of discretion.

Abel Verdon Const. v. Rivera, 348 S.W.3d 749, 753-54 (Ky. 2011) (footnotes

omitted).

      Under this Court’s precedent, “[i]f the fact finder finds against the person

with the burden of proof” the “burden on appeal is infinitely greater.” Special

Fund v. Francis, 708 S.W.2d 641, 643 (Ky. 1986). “It is of no avail in such a


                                        5
case to show that there was some evidence of substance which have justified a

finding in [her] favor.” Id. “[T]he question before the court is whether the

evidence was so overwhelming, upon consideration of the entire record, as to

have compelled a finding in [her] favor. Wolf Creek Collieries v. Crum, 673
S.W.2d 735, 736 (Ky. App. 1984)

   B. The ALJ Erred in Finding That Morgan Could Return to the Same or
      Greater Average Weekly Wage.

   1. Restrictions

      In the present case, the ALJ based his findings on the opinions of Drs.

Bilkey and El Kalliny and Morgan’s testimony. Dr. Bilkey had performed an

independent medical evaluation on Morgan’s behalf prior to the hearing. Dr. El

Kalliny was Morgan’s treating neurosurgeon and performed her discectomy and

artificial vertebrae placement surgery. Dr. El Kalliny restricted Morgan to

lifting, pushing, and pulling no more than twenty pounds and alternating

between sitting and standing every thirty minutes. Dr. Bilkey agreed with the

limitations put in place by Dr. El Kalliny. Morgan testified a Bluegrass

employee told her the company had no jobs in which it could provide those

accommodations.

      Morgan went back to work without restrictions three times: first, after

her injury; then, after neck surgery; and, finally, after her second injury.

Before Morgan experienced her third work-related neck trauma, Morgan was

making a few more cents on the hour and, therefore, a slightly higher average

weekly wage than she had been at the time of her first injury; however, Morgan

testified she could not do all the tasks assigned her when she returned to work

                                         6
at any point after her first injury and had to elicit help from her co-workers.

Dr. El Kalliny testified he had wanted to impose restrictions on Morgan after

her first injury, but she told him her job would not accommodate her and she

had to work to support her child. Dr. El Kalliny testified that had he imposed

the work restrictions after Morgan’s first injury, she would not have sustained

the other injuries.

      In Fawbush, 103 S.W.3d at 12, we held the triple multiplier is applicable

when an injured employee

      was able to earn more money than at the time of his injury, his
      unrebutted testimony indicated that the post-injury work was done
      out of necessity, was outside his medical restrictions, and was
      possible only when he took more narcotic pain medication than
      prescribed. It is apparent, therefore, that he was not likely to be able
      to maintain the employment indefinitely.
Id. The same is true for Morgan. She was able to return to work for short

periods of time between her work-related neck trauma and even earned slightly

more money during those brief periods of employment. However, like

Fawbush, Morgan declined to follow her doctor’s recommended restrictions

initially, as she knew her employer could not or would not provide the

accommodations. Just as Fawbush, Morgan testified she experienced greater

levels of pain the more she worked. After her third injury and the imposition of

Dr. El Kalliny’s restrictions, Morgan never returned to work in any capacity—

for Bluegrass or otherwise.

      While some of the doctors presented by Bluegrass opined that Morgan

could return to her job without restriction, the ALJ made it clear he based his

findings on the opinions of Drs. Bilkey and El Kalliny. Specifically, the ALJ
                                         7
found “both doctors have opined that [Morgan] does not retain the ability to

return to the same type of work. This opinion has convinced the ALJ.” The

ALJ also found Morgan “has sustained 28% whole person impairment and that

she does not retain the ability to return to the same type of work.” However,

the ALJ went on to find Morgan, “despite not retaining the ability to return to

the same type of work, did return at the same or greater wages and then

ultimately had to stop due to the work injuries suffered herein.”

   2. Proceedings below

      Morgan filed a motion asking the ALJ to reconsider his order regarding

the two multiplier. Issuing an order in response to Morgan’s motion, the ALJ

stated:

             After an additional review of the evidence, the facts found to
      be credible by the ALJ support the award of the “2” multiplier. The
      ALJ specifically finds that [Morgan’s] credible testimony supports
      the issuance of the “2” multiplier.
             [Morgan] testified that she returned at the same wages but
      had to stop working due to the residual effects of her prior injuries.
      There is no credible evidence of any additional impairment suffered
      or of more significant restrictions issued that would constitute any
      change in her condition such that the “3” multiplier could be
      justified.


      Morgan then appealed the ALJ’s order to the Workers’ Compensation

Board, seeking, among other things, for the ALJ to perform the analysis

required by Fawbush. The Board remanded the case to the ALJ to perform

that analysis, stating:

      [i]n the case sub judice, the ALJ failed to determine, pursuant to
      Fawbush, whether Morgan is unlikely to be able to continue earning
      a wage that equals the wage at the time of the injury for the indefinite
      future based on the factors set forth in Adams [v. NHC Healthcare,

                                         8
      199 S.W.3d 163, 165 (Ky. 2006)]. Thus, enhancement of the award
      by the two multiplier must be vacated.

      The Workers’ Compensation Board remanded for the ALJ to

perform that analysis and make a determination of whether to enhance

the permanent partial disability award by the two multiplier or the three

multiplier. On remand, the ALJ acknowledged the three findings an ALJ

must make pursuant to Fawbush, namely:

      First, the ALJ must determine whether a claimant can return to
      the type of work performed at the time of the injury. Second, the
      ALJ must also determine whether the claimant has returned to
      work at an [average weekly wage] equal to or greater than her pre-
      injury wage. Third, the ALJ must determine whether the claimant
      can continue to earn that level of wages for the indefinite future.

      The ALJ found Morgan “was ultimately able to return to work in the

same job for a significant amount of time and that she stopped working with no

increased impairment, restrictions, or disability.” The ALJ stated Morgan “said

she felt uneasy about returning due to the nature of the work in that particular

location.” The ALJ also found Morgan “did not return due to her fear of the

working conditions in that particular location but that she is not prevented

from working and earning that same level of income. The ALJ finds that she

could provide those same services to another employer or in another location

for the same employer.” Based on those findings, the ALJ determined the “two”

multiplier was appropriate, as Morgan had returned to work at an equal or

greater average weekly wage.




                                       9
   3. No evidence exists Morgan could make the same or greater average
      weekly wage.

      Because the question before us represents a factual finding, we must

determine if the ALJ based his findings on substantial evidence. See

Whittaker, 998 S.W.2d at 481. Here, the ALJ failed to identify any evidence in

the record showing a job Morgan could work within her accommodations

earning the same or greater wages. In fact, the ALJ stated he based his

findings on Morgan’s testimony and the medical opinions of Drs. Bilkey and El

Kalliny. Morgan testified there were no positions available at Bluegrass within

her restrictions—much less jobs earning the same or greater average weekly

wage. The only specialized training Morgan had was as a certified nursing

assistant and she was a year shy of obtaining her associate degree. While the

ALJ blanketly states Morgan could obtain another position doing the same

work in a different location, he does not relate this back to Morgan’s work

restrictions or point to any evidence of the existence of jobs.

      The ALJ found Morgan was unable to return to her previous type of

work—and that finding is undisputed by the evidence relied upon by the ALJ.

However, there is no evidence of any jobs which are available within her

restrictions or the wages of such jobs. This Court has made it clear “[i]f the

evidence indicates that a worker is unlikely to be able to continue earning a

wage that equals or exceeds the wage at the time of injury for the indefinite

future, the application of paragraph (c)1 is appropriate.” Fawbush, 103
S.W.3d at 12. As such, the three-multiplier pursuant to KRS 342.730(1)(c)1 is

applicable to Morgan’s claim.

                                        10
      This case is similar to our recent decision in Bryant v. Jessamine Car

Care, 2018-SC-000265-WC, 2019 WL 1173003, at *6 (Ky. Feb. 14, 2019). As

in the present case, the ALJ in Bryant “specifically made a finding that Bryant

lacked the ‘physical capacity to return to his job . . ..’” Id. Further, in both

cases, “[t]his finding is supported by [the workers’] testimony, as well as the

testimony of his [and her] treating doctors.” Id. In that case, we held the ALJ

“erred . . . in attempting to determine Bryant’s potential ability to work . . . for

the same or greater wages.” Id. In both Morgan’s case and Bryant’s, “there

was no evidence in the record of what [a person employed in another position]

may make.” Id.

      In summary, the ALJ found that Morgan lacked the physical capacity to

perform the type of work she was doing in her job at Bluegrass, but then

speculated that she could work in some other type of position for an equal or

greater wage to support the application of the two multiplier award. There is

no evidence to support such a speculation, therefore we find that there is

compelling evidence to reverse as no reasonable person could justify the

application of the two multiplier under the facts. The three multiplier must be

applied since Morgan cannot return to her preinjury employment and there is

no evidence that she could continue to make her post-injury wages with her

medical accommodation.




                                         11
                                 III. CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals and remand

this matter to the ALJ for recalculation of Morgan’s benefits using the three

multiplier.

      Minton, C.J.; Conley, Hughes, Keller, Lambert and VanMeter, J.J.;

sitting. Nickell, J. not sitting. All Concur.



COUNSEL FOR APPELLANT:

Robert Frank Ferreri
Christopher Mills Mayer
Ferreri Partners, PLLC


COUNSEL FOR APPELLEE, HEATHER MORGAN:

Mark Douglas Knight


COUNSEL FOR APPELLEE, JONATHAN R. WEATHERBY:

Jonathan Robert Weatherby, Jr.
Administrative Law Judge


COUNSEL FOR APPELLEE, WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey




                                         12